DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/7/2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/13/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s amendments and associated arguments filed 9/7/2021 that Chen does not disclose a shielding element comprising one or more electromagnetic absorptive materials and one or more conductive materials that increase shielding of the shielding element have been considered, but are not persuasive due to the discovery of the Wray (US 2004/0119552) reference. Specifically, Chen discloses in par. 0008, 0020, 0022-0026 that the shield 504 comprises ferrite in order to increase shielding of the shielding element. Ferrite, as taught by Wray in par. 0043-0044, inherently absorbs electromagnetic fields and is also thermally conductive, thus reading on the claim. See the rejection below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 4-6, 9-25 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2011/0234155, hereinafter Chen) in view of Wray (US 2004/0119552).
Regarding claims 2, 4, 25 and 28, Chen discloses a medical apparatus for a patient (Abstract, figures 5-6, par. 0004, 0019). Chen discloses an external system 500 configured to transmit power and/or data transmission signals to an implantable SCS system (par. 0019, 0022). The external system includes an external antenna assembly configured to transmit power and/or data transmission signals (par. 0019, 0022). The external system includes circuitry 508, that would necessarily include a transmitter that drives the external antenna assembly and a controller that controls the transmitter, as the device would not function correctly without these elements (par. 0022). An external power supply 514 supplies power to the circuitry (par. 0022). The implantable system includes an implantable antenna assembly 200 configured to receive the transmission signals from the external device and an implantable receiver 202 that receives the signals from the internal antenna (par. 0006 and 0019). An implantable functional element 106 is configured to interface with the patient (par. 0004). An implantable controller is configured to control the implantable functional element (see element 204 as well as the disclosure found in US 2007/0038250, incorporated by reference to teach the elements of the implantable SCS system, see par. 0003). An implantable energy storage assembly 214 provides power to the implanted elements (par. 0007 and US 2007/0038250, incorporated by reference). An implantable housing 100 surrounds the implantable elements (figures 1 and 2 and par. 0004 and US 2007/0038250, incorporated by reference). The external antenna assembly includes an external antenna 108 and a shielding element 504 positioned such that the external power supply 514 is on a first side of the shielding element and the external power supply 514 and external controller 508 is on a second side of the shielding element opposite the first side (figures 5 and 6 and par. 0022-0026). The shielding element is configured to reduce losses caused by deleterious effects of the external power supply by shielding the power supply and controller from radiations from the external antenna (par. 0009, 0020, 0024-0026). 
The shield is disclosed comprise ferrite, which is an electromagnetic absorptive material and is also thermally conductive. Attention is directed to the secondary reference of Wray, which teaches these inherent properties of Ferrite in par. 0013 and 0042-0044. The Examiner further offers that while ferrite is a poor electrical conductor, it DOES conduct some electricity. The claims and specification are silent as to how good of a conductor the conductive material should be. Therefore, it would have been obvious to one of ordinary skill at the time of the applicant’s effective filing date that the ferrite shielding element of Chen comprises an electromagnetic absorptive material and a conductive material, such that the ferrite is already disclosed by Chen as increasing shielding of the shielding element
Regarding claims 5, 6, 10 and 11, the shielding element has a magnetic permeability greater than 40 (disclosed as 500 to 5000, and specifically 2000 at the operating frequency) and magnifies the magnetic field of the external antenna by up to 50% by increasing directivity of the field away from the external power supply and controller and towards the internal antenna (figure 6 and par. 0023, 0026). 
Regarding claims 9 and 19, Chen is silent as to the shielding element including a hole with an electrical connection/componentry that passes through the hole. However, the antenna and the power supply and controller are on opposite sides of the shielding element. The power supply and/or controller would need to be connected to the antenna in order to operate the antenna. Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to include a hole in the shielding element to allow for connection of the power supply and/or controller to the antenna in order for the antenna to operate.
Regarding clams 12, 13 and 15, Chen discloses an embodiment (not shown) wherein non-conductive PCB 506 (i.e., a “spacer”) is placed between the external antenna and the shielding element (par. 0024). 
Regarding claim 14, Chen discloses that the shielding element 504 has a thickness of 1.27mm (par. 0023). Figure 5 of Chen shows the spacer/PCB 506 to be thinner than the shielding element, and thus would necessarily have a thickness between 0.01 mm and 5 mm.
Regarding claims 16 and 17, the periphery of the shielding element 504 fully covers, and extends beyond, a periphery of the antenna 108 (figures 5A and 5B).
Regarding claim 18, the circuitry of Chen is considered a “matching network” as it matches the requirements to operate the external antenna system.
Regarding claim 20, the circuitry of Chen is configured to deliver frequencies at the disclosed operating frequencies. The device must have circuitry that produces this frequency, and this circuitry is considered a “tuning element” as it tunes the frequency to the desired operating frequency.
Regarding claims 21 and 22, the antenna of Chen is made of a material that can deliver transmissions above 10 MHz. The claims do not require actually transmitting at that frequency, merely that the antenna is configured to do so.
Regarding claim 23, Chen discloses the shielding element 504 is composed of ferrite for use with high frequencies (what constitutes “high” being undefined in the claim, the frequencies used by Chen considered “high” by the Examiner) (see par. 0023). 
Regarding claim 24, ferrite conducts heat, and thus is inherently a conductive material.
Regarding claim 27, a housing 510 surrounds the external elements (par. 0022 and figures 4 and 5). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446.  The examiner can normally be reached on Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Eric D. Bertram/Primary Examiner, Art Unit 3792